DETAILED ACTION

This Office Action is in response to application 16351665, filed on 03/13/2019. The application has a Foreign Priority date of 03/15/2018.

Claims 1-8 submitted on 03/13/2019 are pending and have been examined.

Definition of terms that may be used for citation purpose: 
Figure = Fig., paragraph = P., column = Col., for example column 12 = Col. 12


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement 

The information disclosure statement (IDS) filed on 13 March 2019 is compliant with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. As indicated on the attached sheet, each IDS entry was considered.

Drawing Objections

The drawings are objected to because reference number 20 is used to label multiple areas. In Fig. 1, reference number 10 in the top left corner and reference number 20 in the top right corner are clear. However, reference number 20 in the top left corner is unclear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “…a power generator configured to generate electric power…” in claim 1; “a storage device configured to store surplus power…”; and “a slip detector configured to detect an extent of a slip…” in claims 1 and 6; a vehicle body speed detector configured to detect vehicle body speed in claim 6; and a rotational speed detector configured to detect rotational speed in claim 6. Elements in these previously-mentioned limitations are included in a control device (controller). Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f), applicant may:  
(1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the joint inventors regard as the invention.

Claim 3, recites the limitations “an overall transfer function determined by a transfer function for an appearance as actual torque of the drive motor to the reduction amount of the electric power for the drive motor and a transfer function for an appearance as an actual power generation amount of the power generator to the reduction amount of the required power generation amount from the power generator” in a wherein clause. However, it is unclear what is intended by the use of the term “appearance”. While a phraseology, similar to that in the claim, is also used in P. [0033-34] of Applicant’s Specification, Examiner cannot determine if Applicant intends to broadly introduce the requirement for the transfer functions or if “appearance...to” is intended to claim that the transfer function depicts a certain ratio and/or the division operator                     
                        
                            
                                
                                    
                                        ?
                                    
                                    
                                        ?
                                    
                                
                            
                        
                    
                . Additionally, “overall transfer function” contributes to the lack of clarity because the claim does not seem to properly describe a cascading transfer function; and there is no clear and distinct depiction of three (3) transfer functions where the overall function includes two other functions. Examiner’s attempt to 
    PNG
    media_image1.png
    343
    640
    media_image1.png
    Greyscale
interpret the limitations is depicted in graphical form below. Applicant’s Specification describes τfc and τmg as transfer functions that are a part of an overall 
    PNG
    media_image2.png
    207
    619
    media_image2.png
    Greyscale
transfer function; however inputs and outputs are unclear. Examiner cannot ascertain whether or not τfc and τmg are related in series to depict the overall transfer function or if there is some other relationship that is being described. Therefore the claim is rendered indefinite. Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Migita (US 2016/0129901) in view Masuda et al. (US 2005/0278104) hereinafter “Masuda”.

Regarding claim 1, Migita teaches a vehicle comprising: configured to generate electric power using fuel  (Migita: Figs.1-5; Figs. 9-10; P. [0028-30], “...The engine 22 is configured as an internal combustion engine that outputs power by using gasoline, diesel oil, or the like as fuel. An operation of the engine 22 is controlled by an electronic control unit for an engine (hereinafter, referred to as an engine ECU) 24...”. Examiner interprets an internal combustion engine as an example of an element that generates electric power using fuel.) 
a generation controller configured to order a required power generation amount so as to control the generator (Migita: Figs.1-5; Figs. 9-10; P. [0028-30], “...The engine 22 is configured as an internal combustion engine that outputs power by using gasoline, diesel oil, or the like as fuel. An operation of the engine 22 is controlled by an electronic control unit for an engine (hereinafter, referred to as an engine ECU) 24..; P. [0047-48]; P. [0063], “Specifically, the required power Pe* is set (Step S270), the target rotational speed Ne* and the target torque Te* of the engine 22 are set (Step S280), the torque commands Tm1 *, Tm2*, Tm3* of the motors MG1, MG2, MG3 are set (Steps S290 to S330), and the target rotational speed Ne* and the target torque Te* of the engine 22 are transmitted to the engine ECU 24 while the torque commands Tm1 *, Tm2*, Tm3* of the motors MG1, MG2, MG3 are transmitted to the motor ECU 40...; P. [0032], The motor MG1 is configured as, for example, a synchronous generator motor. As described above, the rotor of the motor MG1 is connected to the sun gear of the planetary gear 30. The motor MG2 is configured as, for example, a synchronous generator motor. A rotor of the motor MG2 is connected to the driving shaft 36F. The motor MG3 is configured as, for example, a synchronous generator motor”); 
a drive motor driven by at least part of the electric power generated configured to drive a driving wheel of the vehicle (Migita: P. [0028-30], “...hybrid electronic control unit (hereinafter, referred to as an HVECU) 70...”; P. [0032], “...A rotor of the motor MG2 is connected to the driving shaft 36F. The motor MG3 is configured as, for example, a synchronous generator motor. A driving shaft 36R, which is connected to rear wheels 38c, 38d via a differential gear 37R, is connected to the motor MG3. The motors MG1, MG2, MG3 are driven to rotate when switching elements (not illustrated) of the inverters 41, 42, 43 are switching-controlled by an electronic control unit for a motor (hereinafter, referred to as a motor ECU) 40; P. [0039]); 
a storage device configured to store surplus power left in the electric power generated (Migita: P. [0034-35], “The battery 50...In order to manage the battery 50, the battery ECU 52 calculates an electric power storage ratio SOC, which is the ratio of the capacity of electric power that can be discharged from the battery 50 at that point in time to the total capacity, based on the integrated value of the battery current IB detected by the current sensor 51b and calculates input and output limits Win, Wout, which are allowable input and output electric power that can be used for charging and discharging of the battery 50, based on the calculated electric power storage ratio SOC”; P. [0047], “When it is determined in Step S140 that none of the front wheels 38a, 38b and the rear wheels 38c, 38d is subjected to idling-slip, a required power Pe* that is required for the engine 22 is calculated, as shown in the following Equation (1), by subtracting a charging and discharging required power Pb* (positive value during discharging of the battery 50) of the battery 50...”); and 
a slip detector configured to detect an extent of a slip of the driving wheel (Migita: P. [0041-42], “When the driving control routine at VSC OFF is executed, the HVECU 70 first inputs data such as the accelerator opening degree Acc from the accelerator pedal position sensor 84, the vehicle body acceleration ac from the acceleration sensor 88, the vehicle body speed Vc, the rotational speeds Nm1, Nm2, Nm3 of the motors MG1, MG2, MG3, the input and output limits Win, Wout of the battery 50, the steering angle .theta.st, a front wheel slip velocity Vsf, and a rear wheel slip velocity Vsr (Step S100). A value that is obtained by subtracting the vehicle body speed Vc from a value Vcf which is obtained ...the rear wheels 38c, 38d into a vehicle body speed is input as the rear wheel slip velocity Vsr. Values that are detected by the vehicle wheel speed sensors 99a to 99d are input, by communication from the brake ECU 98, as the vehicle wheel speeds Vwa to Vwd of the front wheels 38a, 38b and the rear wheels 38c, 38d; Examiner interprets configuration of HVECU and sensors 99a-d as an example of slip detector.), wherein, the controller executes reduction processing of a power generation amount for further reducing a required power generation amount that reflects a reduction amount of the electric power for driving the drive motor due to the slip of the driving wheel, when the detected extent of the slip is larger than a predetermined threshold (Migita: P. [0075], “According to the hybrid car 20 of the embodiment described above, the front wheel required torque Tf* begins to be reduced and the required power Pe* of the engine 22 also begins to be reduced immediately after the initiation of the slip of the front wheels 38a, 38b...”; P. [0046], “Then, it is determined whether or not one or both of the front wheels 38a, 38b and the rear wheels 38c, 38d are subjected to idling-slip (Step S140). The determination as to whether or not the front wheels 38a, 38b are subjected to idling-slip is performed based on a comparison between the front wheel slip velocity Vsf and a threshold Vsfref. Examples of the threshold Vsfref can include 1 km/h, 2 km/h, and 3 km/h. The determination as to whether or not the rear wheels 38c, 38d are subjected to idling-slip is performed based on a comparison between the rear wheel slip velocity Vsr and a threshold Vsrref. Examples of the threshold Vsrref can include 1 km/h, 2 km/h, and 3 km/h”).
While Migita teaches a hybrid vehicle equipped with controllers, an engine, and synchronous generator motors, the motors are considered as drive motors. Therefore, as separate components, Migita does not explicitly teach a power generator. Additionally, while Migita does teach generation of power and multiple ECUs, it not explicitly teach a separate power generation controller and by the power generator.
However, in the same field of endeavor, Masuda discloses a power generator (Masuda: Fig. 1; P. [0032], As can be seen from the system diagram of FIG. 1, part of engine output torque Te is transmitted through an endless belt 6, wound on an engine-side pulley and a generator-side pulley, to generator 7, such that generator 7 is driven or rotated...);
a power generation controller configured to order the power generator (Masuda: Figs. 1-4; P. [0027], “...Alternatively, main throttle valve 15 may be electronically controlled by means of an engine controller 18 such that the main throttle valve opening is adjusted or controlled responsively to an accelerator position signal from an accelerator sensor 40... also output into the input/output interface (I/0) of 4WD controller 8. On the other hand, sub-throttle valve 16 is electronically controlled by means of a step motor controller 20 electrically connected to 4WD controller 8...; P. [0081], At step S620, a driver-required target engine output torque TeN, indicative of a target engine output torque required by the driver, is determined...”) so as to control the power generator (Masuda: Figs. 1-4; P. [0033], Referring now to FIG. 2, there is shown the control system wiring diagram of 4WD controller 8 of the vehicle driving force control apparatus of the embodiment of FIG. 1. As can be seen from the circuit diagram of FIG. 2, generator 7 is equipped with a voltage regulator 22 that regulates an output voltage Vg of generator 7. A field current Ifh of generator 7 is adjusted or controlled responsively to a generator control command (a given duty ratio) Cl generated from a generator control section 8F (described later in reference to the block diagram shown in FIG. 3) of 4WD controller 8 to voltage regulator 22 of generator 7...); 
power generated by the power generator (Masuda: Figs. 1-3; P. [0005]; P. [0008], “...an automotive vehicle comprises an engine that drives a main drive wheel, a generator driven by the engine, a motor driven by an electric power output generated by the generator for driving a subsidiary drive wheel, sensors that detect slip conditions of the main drive wheel and the subsidiary drive wheel...”; further reducing a required power generation amount that reflects a reduction amount of the electric power for driving the drive motor due to the slip of the driving wheel (Masuda: Figs. 1-3; P. [0043]; P. [0102],...Step S710 of FIG. 11 and step S410 of FIG. 7, and wheel speed sensors 27FL-27RR serve as a subsidiary-drive-wheel acceleration slip estimation circuitry (a subsidiary-drive-wheel acceleration slip detector or subsidiary-drive-wheel acceleration slip estimation means)...; P. [0064]; P. [0080]; P. [0110], “...As can be seen from the time charts of FIGS. 12A-12F, when the rear-acceleration slip rate exceeds the predetermined slip rate, target motor torque Tm is reduced by the reduced torque value .DELTA.Tm determined based on the rear-wheel acceleration slip rate (e.g., .DELTA.VR=Vwr-Vwf). At the time t1, rear-wheel slip flag Rslip becomes ON, that is, Rslip=1 (see FIG. 12C)...”). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the vehicle disclosed by Migita by implementing a generator control section and suppression of acceleration slip, disclosed by Masuda. One of ordinary skill in the art would have been motivated to make to make this modification in order to responsively reduce electric power output without deteriorating performance (Masuda: P. [0004-0006]).

Regarding claim 4, the combination of Migita and Masuda teaches the vehicle according to claim 1, further comprising a charging capacity detector configured to obtain a charging capacity available in the storage device, wherein the power generation controller executes the reduction processing of the power generation amount if the charging capacity is smaller than a predetermined threshold (Migita: P. [0025-26], “FIG. 9 is an explanatory drawing schematically illustrating how the embodiment changes over time when the absolute values of input and output limits Win, Wout of the battery 50 are equal to or less than a threshold Wref and a VSC OFF switch 89 is OFF;  P. [0065, 67], In this case, a reduction in the power Pe of the engine 22 is delayed because the engine 22 has a relatively low level of responsiveness, and an increase in the electric power consumption Pm1 of the motor MG1 (reduction in generated electric power) is delayed. The delay in the increase in the electric power consumption Pm1 of the motor MG1 and an increase in the rotational speed Nm2 of the motor MG2 cause the torque limit Tm2min to increase (absolute value decreasing, that is, approximating Value 0). This is to prevent the electric power that is input to the battery 50 from exceeding the input limit Win. In this case, the absolute value of the torque limit Tm2min may be excessively reduced in some cases because the absolute value of the input limit Win is assumed to be equal to or less than the threshold Wref.” ; P. [0035],“...In order to manage the battery 50, the battery ECU 52 calculates an electric power storage ratio SOC, which is the ratio of the capacity of electric power that can be discharged from the battery 50 at that point in time to the total capacity, based on the integrated value of the battery current IB detected by the current sensor 51b and calculates input and output limits Win, Wout, which are allowable input and output electric power that can be used for charging and discharging of the battery 50, based on the calculated electric power storage ratio SOC and the battery temperature TB detected by the temperature sensor 51c.”; Masuda: Figs. 1-4; P. [0008]; P. [0027]; P. [0033]; P. [0081]).

Regarding claim 5, the combination of Migita and Masuda teaches the vehicle according to claim 1, wherein the power generation controller executes the reduction processing of the power generation amount for at least one of following time periods: [1] for a time period that the slip detector detects the slip of the wheel; [2] for a predetermined time period after the slip detector detects the slip of the wheel; and [3] for a time period when it is predicted that the slip detector will detect the slip of the wheel (Migita: Fig. 1; Figs. 9-10 P. [0028]; P. [0030]; P. [0038]...The engine ECU 24 controls the operation of the engine 22 by using a control signal from the HVECU 70. If necessary, the engine ECU 24 outputs data relating to operation states of the engine 22 to the HVECU 70...The HVECU 70 calculates the vehicle body speed Vc based on the integrated value of the vehicle body acceleration ac detected by the acceleration sensor 88. As described above, the HVECU 70 is connected to the engine ECU 24, the motor ECU 40, and the battery ECU 52 via the communication ports and exchanges various control signals and data with the engine ECU 24, the motor ECU 40, and the battery ECU 52; P. [0071], “As illustrated in FIG. 9, in the case of the embodiment, the front wheel required torque Tf* is reduced by the front wheel upper limit torque Tfmax when the idling-slip of the front wheels 38a, 38b occurs at time t11...In the embodiment, the front wheel required torque Tf* begins to be reduced and the required power Pe* of the engine 22 also begins to be reduced immediately after the initiation of the slip of the front wheels 38a, 38b (when the front wheel slip velocity Vsf is not too high), and thus the torque Tm2 of the motor MG2 can be reduced before the torque limit Tm2min increases to some extent (absolute value decreasing to some extent) in comparison to the comparative example. Accordingly, the torque Tm2 of the motor MG2 can be sufficiently reduced and the front wheel slip velocity Vsf can be inhibited from overshooting the target front wheel slip velocity Vsf*...” Examiner interprets configuration of HVECU and sensors 99a-d as an example of slip detector. Masuda: Figs. 1-4; P. [0008]; P. [0027]; P. [0033]; P. [0081]).

Regarding claim 7, the combination of Migita and Masuda teaches the vehicle according to claim 1, wherein the power generator is any one of a fuel cell and a generator driven by fuel combustion (Migita: P. [0029], “The engine 22 is configured as an internal combustion engine that outputs power by using gasoline, diesel oil, or the like as fuel. An operation of the engine 22 is controlled by an electronic control unit for an engine (hereinafter, referred to as an engine ECU) 24.”; Masuda: Fig. 1; P. [0032], As can be seen from the system diagram of FIG. 1, part of engine output torque Te is transmitted through an endless belt 6, wound on an engine-side pulley and a generator-side pulley, to generator 7, such that generator 7 is driven or rotated...).

Regarding claim 8, Migita teaches a method for controlling a generation amount of a disposed on a vehicle, the method comprising (Migita: Figs.1-5; Figs. 9-10; P. [0028-30], “...The engine 22 is configured as an internal combustion engine that outputs power by using gasoline, diesel oil, or the like as fuel. An operation of the engine 22 is controlled by an electronic control unit for an engine (hereinafter, referred to as an engine ECU) 24...”. Examiner interprets an internal combustion engine as an example of an element that generates electric power using fuel.): 
ordering the generator a required power generation amount so as to control the generator (Migita: Figs.1-5; Figs. 9-10; P. [0028-30], “...The engine 22 is configured as an internal combustion engine that outputs power by using gasoline, diesel oil, or the like as fuel. An operation of the engine 22 is controlled by an electronic control unit for an engine (hereinafter, referred to as an engine ECU) 24...; P. [0047-48]; P. [0063], “Specifically, the required power Pe* is set (Step S270), the target rotational speed Ne* and the target torque Te* of the engine 22 are set (Step S280), the torque commands Tm1 *, Tm2*, Tm3* of the motors MG1, MG2, MG3 are set (Steps S290 to S330), and the target rotational speed Ne* and the target torque Te* of the engine 22 are transmitted to the engine ECU 24 while the torque commands Tm1 *, Tm2*, Tm3* of the motors MG1, MG2, MG3 are transmitted to the motor ECU 40...; P. [0032], The motor MG1 is configured as, for example, a synchronous generator motor. As described above, the rotor of the motor MG1 is connected to the sun gear of the planetary gear 30. The motor MG2 is configured as, for example, a synchronous generator motor. A rotor of the motor MG2 is connected to the driving shaft 36F. The motor MG3 is configured as, for example, a synchronous generator motor”);
driving a drive motor configured to drive a driving wheel of the vehicle using at least part of electric power (Migita: P. [0028-30], “...hybrid electronic control unit (hereinafter, referred to as an HVECU) 70...”; P. [0032], “...A rotor of the motor MG2 is connected to the driving shaft 36F. The motor MG3 is configured as, for example, a synchronous generator motor. A driving shaft 36R, which is connected to rear wheels 38c, 38d via a differential gear 37R, is connected to the motor MG3. The motors MG1, MG2, MG3 are driven to rotate when switching elements (not illustrated) of the inverters 41, 42, 43 are switching-controlled by an electronic control unit for a motor (hereinafter, referred to as a motor ECU) 40; P. [0039]) generated by the power generator according to the required power generation amount (Migita: Fig. 9; P. [0047-50], “When it is determined in Step S140 that none of the front wheels 38a, 38b and the rear wheels 38c, 38d is subjected to idling-slip, a required power Pe* that is required for the engine 22 is calculated...Then, a target rotational speed Nm1* of the motor MG1 is calculated based on the following Equation (2) and by the use of the target rotational speed Ne* of the engine 22, the rotational speed Nm2 of the motor MG2 (rotational speed of the driving shaft 36F), and a gear ratio p of the planetary gear 30 and a temporary torque Tm1tmp as a provisional value of a torque command Tm1* of the motor MG1 is calculated based on Equation (2)...”); 
storing surplus power left in the electric power generated by the power generator in a storage device (Migita: P. [0034-35], “The battery 50...In order to manage the battery 50, the battery ECU 52 calculates an electric power storage ratio SOC, which is the ratio of the capacity of electric power that can be discharged from the battery 50 at that point in time to the total capacity, based on the integrated value of the battery current IB detected by the current sensor 51b and calculates input and output limits Win, Wout, which are allowable input and output electric power that can be used for charging and discharging of the battery 50, based on the calculated electric power storage ratio SOC”; P. [0047], “When it is determined in Step S140 that none of the front wheels 38a, 38b and the rear wheels 38c, 38d is subjected to idling-slip, a required power Pe* that is required for the engine 22 is calculated, as shown in the following Equation (1), by subtracting a charging and discharging required power Pb* (positive value during discharging of the battery 50) of the battery 50...”); 
detecting whether a slip larger than predetermined occurs in the driving wheel (Migita: P. [0041-42], “When the driving control routine at VSC OFF is executed, the HVECU 70 first inputs data such as the accelerator opening degree Acc from the accelerator pedal position sensor 84, the vehicle body acceleration ac from the acceleration sensor 88, the vehicle body speed Vc, the rotational speeds Nm1, Nm2, Nm3 of the motors MG1, MG2, MG3, the input and output limits Win, Wout of the battery 50, the steering angle .theta.st, a front wheel slip velocity Vsf, and a rear wheel slip velocity Vsr (Step S100). A value that is obtained by subtracting the vehicle body speed Vc from a value Vcf which is obtained ...the rear wheels 38c, 38d into a vehicle body speed is input as the rear wheel slip velocity Vsr. Values that are detected by the vehicle wheel speed sensors 99a to 99d are input, by communication from the brake ECU 98, as the vehicle wheel speeds Vwa to Vwd of the front wheels 38a, 38b and the rear wheels 38c, 38d; Examiner interprets configuration of HVECU and sensors 99a-d as an example of slip detector.); and 
executing reduction processing of a power generation amount for further reducing a required power generation amount that reflects a reduction amount of the electric power for driving the drive motor due to the slip of the driving wheel, when the detected extent of the slip is larger than a predetermined threshold (Migita: P. [0075], “According to the hybrid car 20 of the embodiment described above, the front wheel required torque Tf* begins to be reduced and the required power Pe* of the engine 22 also begins to be reduced immediately after the initiation of the slip of the front wheels 38a, 38b...”; P. [0046], “Then, it is determined whether or not one or both of the front wheels 38a, 38b and the rear wheels 38c, 38d are subjected to idling-slip (Step S140). The determination as to whether or not the front wheels 38a, 38b are subjected to idling-slip is performed based on a comparison between the front wheel slip velocity Vsf and a threshold Vsfref. Examples of the threshold Vsfref can include 1 km/h, 2 km/h, and 3 km/h. The determination as to whether or not the rear wheels 38c, 38d are subjected to idling-slip is performed based on a comparison between the rear wheel slip velocity Vsr and a threshold Vsrref. Examples of the threshold Vsrref can include 1 km/h, 2 km/h, and 3 km/h”).
While Migita teaches a hybrid vehicle equipped with controllers, an engine, and synchronous generator motors, the motors are considered as drive motors. Therefore, as separate components, Migita does not explicitly teach a power generator. Additionally, while Migita does teach generation of power and multiple ECUs, it not explicitly teach a separate power generation controller and by the power generator.
However, in the same field of endeavor, Masuda discloses a power generator (Masuda: Fig. 1; P. [0032], As can be seen from the system diagram of FIG. 1, part of engine output torque Te is transmitted through an endless belt 6, wound on an engine-side pulley and a generator-side pulley, to generator 7, such that generator 7 is driven or rotated...);
a power generation controller configured to order the power generator (Masuda: Figs. 1-4; P. [0027], “...Alternatively, main throttle valve 15 may be electronically controlled by means of an engine controller 18 such that the main throttle valve opening is adjusted or controlled responsively to an accelerator position signal from an accelerator sensor 40... also output into the input/output interface (I/0) of 4WD controller 8. On the other hand, sub-throttle valve 16 is electronically controlled by means of a step motor controller 20 electrically connected to 4WD controller 8...; P. [0081], At step S620, a driver-required target engine output torque TeN, indicative of a target engine output torque required by the driver, is determined...”) so as to control the power generator (Masuda: Figs. 1-4; P. [0033], Referring now to FIG. 2, there is shown the control system wiring diagram of 4WD controller 8 of the vehicle driving force control apparatus of the embodiment of FIG. 1. As can be seen from the circuit diagram of FIG. 2, generator 7 is equipped with a voltage regulator 22 that regulates an output voltage Vg of generator 7. A field current Ifh of generator 7 is adjusted or controlled responsively to a generator control command (a given duty ratio) Cl generated from a generator control section 8F (described later in reference to the block diagram shown in FIG. 3) of 4WD controller 8 to voltage regulator 22 of generator 7...); 
power generated by the power generator (Masuda: Figs. 1-3; P. [0005]; P. [0008], “...an automotive vehicle comprises an engine that drives a main drive wheel, a generator driven by the engine, a motor driven by an electric power output generated by the generator for driving a subsidiary drive wheel, sensors that detect slip conditions of the main drive wheel and the subsidiary drive wheel...”) further reducing a required power generation amount that reflects a reduction amount of the electric power for driving the drive motor due to the slip of the driving wheel (Masuda: Figs. 1-3; P. [0043]; P. [0102],...Step S710 of FIG. 11 and step S410 of FIG. 7, and wheel speed sensors 27FL-27RR serve as a subsidiary-drive-wheel acceleration slip estimation circuitry (a subsidiary-drive-wheel acceleration slip detector or subsidiary-drive-wheel acceleration slip estimation means)...; P. [0064]; P. [0080]; P. [0110], “...As can be seen from the time charts of FIGS. 12A-12F, when the rear-acceleration slip rate exceeds the predetermined slip rate, target motor torque Tm is reduced by the reduced torque value .DELTA.Tm determined based on the rear-wheel acceleration slip rate (e.g., .DELTA.VR=Vwr-Vwf). At the time t1, rear-wheel slip flag Rslip becomes ON, that is, Rslip=1 (see FIG. 12C)...”). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Migita by implementing a generator control section and suppression of acceleration slip, disclosed by Masuda. One of ordinary skill in the art would have been motivated to make to make this modification in order to responsively reduce electric power output without deteriorating performance (Masuda: P. [0004-0006]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Migita (US 2016/0129901) in view Masuda et al. (US 2005/0278104) hereinafter “Masuda", as applied to claim 1 above, and further in view Park et al. (US 2017/0008505) hereinafter “Park”.

Regarding claim 2, the combination of Migita and Masuda teaches vehicle according to claim 1, wherein the power generation controller calculates the reduction amount of the electric power required to drive the drive motor according to the detected extent of the slip, (Migita: P. [0028-30; P. [0032]; P. [0075], P. [0046]; Masuda: Figs. 1-4; P. [0027]; P. [0081]; P. [0033], ; P. [0005]; P. [0008; P. [0064]; P. [0080]; P. [0110], “...As can be seen from the time charts of FIGS. 12A-12F, when the rear-acceleration slip rate exceeds the predetermined slip rate, target motor torque Tm is reduced by the reduced torque value .DELTA.Tm determined based on the rear-wheel acceleration slip rate (e.g., .DELTA.VR=Vwr-Vwf). At the time t1, rear-wheel slip flag Rslip becomes ON, that is, Rslip=1 (see FIG. 12C)...”). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Migita by implementing a generator control section and suppression of acceleration slip, disclosed by Masuda. One of ordinary skill in the art would have been motivated to make to make this modification in order to responsively reduce electric power output without deteriorating performance (Masuda: P. [0004-0006]).
While the combination of Migita and Masuda does teach calculation, it does not explicitly teach and subtracts an electric power amount exceeding the calculated reduction amount from the required power generation amount, as the reduction processing of the power generation amount.
In the same field of endeavor, another reference, Park discloses and subtracts an electric power amount exceeding the calculated reduction amount from the required power generation amount, as the reduction processing of the power generation amount (Park: Figs. 6-9; P. [0088-90], “When a value found by subtracting the request amount of torque reduction RedTgt from the total demand torque before torque intervention DmdTq is less than or equal to the motor torque before torque intervention MotTq at the step S106...That is, the controller 11 may determine the engine torque after torque intervention EngTqint as the same as the engine torque before torque intervention EngTq, and may determine the motor torque after torque intervention MotTqInt as a value found by subtracting the engine torque before torque intervention EngTq from the request amount of torque reduction RedTgt...calculates an additional reduction requirement by the following equation...The additional reduction requirement RedRq may be calculated by subtracting the motor torque before torque intervention MotTq from a value found by subtracting the request amount...”; P. [0054] Examiner interprets torque over time as an example of power. P. [0060]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by the combination of Migita and Masuda by implementing subtraction of excess torque, disclosed by Park. One of ordinary skill in the art would have been motivated to make to make this modification in order to secure noise, vibration and harshness (NVH) performance (Park: P. [0007]; P. [0009]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Migita (US 2016/0129901) in view Masuda et al. (US 2005/0278104) hereinafter “Masuda", Park et al. (US 2017/0008505) hereinafter “Park”, as applied to claim 2 above, and further in view Kenichiro et al. (JP 2006141104) hereinafter “Kenichiro”.

Regarding claim 3, the combination of Migita and Masuda teaches the vehicle according to claim 2, wherein the power generation controller calculates a reduction amount of the required power generation amount from the power generator based on the reduction amount of the electric power required to drive the drive motor (see rejections of claims 1 and 2; Migita: P. [0075]; P. [0046]; Masuda: Figs. 1-3; P. [0064]; P. [0080]; P. [0110]). 
The combination of Migita and Masuda does not explicitly teach using an overall transfer function determined by a transfer function for an appearance as actual torque of the drive motor to the reduction amount of the electric power for the drive motor and a transfer function for an appearance as an actual power generation amount of the power generator to the reduction amount of the required power generation amount from the power generator. 
However, Kenichiro is in the same field of endeavor and discloses using an overall transfer function determined by a transfer function for an appearance as actual torque of the drive motor to the reduction amount of the electric power for the drive motor and a transfer function for an appearance as an actual power generation amount of the power generator to the reduction amount of the required power generation amount from the power generator (Kenichiro: P. [0112-14], "...In the first embodiment, the slip amount torque limit value TSlim is calculated using the map shown in FIG. 7 as the slip amount control. However, the slip amount is fed forward using the slip amount S and the vehicle reference model. The torque limit value TSlim may be calculated. In this case, as the vehicle reference model, for example, a transfer function considering the dynamic characteristics of the motor and the backlash of the propeller shaft and the differential gear can be considered. First, the responsiveness and transmission gain of vehicle torque generated according to the accelerator opening are calculated experimentally (system identification) or design. The result is, for example, G (s) = (As + B) / (Cs + D) where s is expressed by Laplace operator. If you want to increase the accuracy of modeling, you can increase the order of the above equation...". With reference to the explanation in the 112(b) rejection above examiner interprets G(s) as an example of an overall transfer function.).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by the combination of Migita, Masuda, and Park by implementing a transfer function that considers motor dynamics, disclosed by Kenichiro. One of ordinary skill in the art would have been motivated to make to make this modification in order to provide vehicle traction with highly accurate slip control (Kenichiro: P. [0003]; P. [0005-6]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Migita (US 2016/0129901) in view Masuda et al. (US 2005/0278104) hereinafter “Masuda", as applied to claim 1 above, and further in view of Kano et al. (2004/0140174) hereinafter “Kano”.

Regarding claim 6, the combination of Migita and Masuda teaches the vehicle according to claim 1, wherein the slip detector (Migita: P. [0041-42], “When the driving control routine at VSC OFF is executed, the HVECU 70 first inputs data such as the accelerator opening degree Acc from the accelerator pedal position sensor 84...the rear wheels 38c, 38d into a vehicle body speed is input as the rear wheel slip velocity Vsr. Values that are detected by the vehicle wheel speed sensors 99a to 99d are input, by communication from the brake ECU 98, as the vehicle wheel speeds Vwa to Vwd of the front wheels 38a, 38b and the rear wheels 38c, 38d; Examiner interprets configuration of HVECU and sensors 99a-d as an example of slip detector. Masuda: P. [0043], Step S20 of FIG. 4, step S610 of FIG. 8 (described later) and step S610 of FIG. 10 (described later), and wheel speed sensors 27FL-27RR serve as a main-drive-wheel acceleration slip estimation circuitry (or a main-drive-wheel acceleration slip detector or main-drive-wheel acceleration slip estimation means.); P. [0102]),
The combination of Migita and Masuda does not explicitly teach comprises a vehicle body speed detector configured to detect vehicle body speed of the vehicle and a rotational speed detector configured to detect rotational speed of the driving wheel, and wherein the extent of the slip is obtained from a difference between the rotational speed of the driving wheel consistent with the detected vehicle body speed and the detected rotational speed of the driving wheel.
However, Kano is in the same field of endeavor and discloses comprises a vehicle body speed detector configured to detect vehicle body speed of the vehicle and a rotational speed detector configured to detect rotational speed of the driving wheel, and wherein the extent of the slip is obtained from a difference between the rotational speed of the driving wheel consistent with the detected vehicle body speed and the detected rotational speed of the driving wheel (Kano: P. [0022] The "vehicle stabilizing control" here is, for example, a so-called ABS control, so-called oversteer and understeer suppressing control or the like. Further, the "wheel speed related amount" is, for example, a wheel speed, slip ratio (e.g., a ratio of a value obtained by subtracting a vehicle body speed from a wheel speed to the vehicle body speed), and a slip amount (e.g., a value obtained by subtracting the vehicle body speed from the wheel speed), but not limited thereto. P. [0115],  “Subsequently, this device calculates a first deceleration slip determining reference value Vwref1 based upon the following formula 2 as a reference value for determining whether the half-clutch control is executed or not according to the deceleration slip amount (driving wheel deceleration slip related amount, Vso-Vwr*) of the driving wheels RL and RR, and further, calculates a second deceleration slip determining reference value Vwref2 based upon the following formula 3 as a reference value for determining which state the clutch 24 is brought into, the half-clutch state or the perfect disconnecting state, upon executing the half-clutch control.”; P. [0015]; P. [0113-7]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the vehicle disclosed the combination of Migita and Masuda by implementing slip extent determination from vehicle body speed, disclosed by Kano. One of ordinary skill in the art would have been motivated to make to make this modification in order to improve vehicle stability and the precision of the vehicle stabilizing control (Kano: P. [0020]; P. [0024]; P. [0154]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moriki et al. (US 2008/0056687) hereinafter “Moriki” teaches a vehicle control apparatus for detecting slip (Moriki: P. [0032] The motor torque target value calculation unit 110 determines the motor torque target value MTt on the basis of the difference between the average VWF of the wheel speeds of the right and left front wheels and the average VWR of the wheel speeds of the right and left rear wheels. As the value obtained by subtracting the rear wheel speed average VWR from the front wheel speed average VWF becomes larger, the motor torque target value MTt is made larger accordingly. The motor torque target value calculation unit 110 incorporates therein a rear wheel slip detector, which sets a rear wheel slip flag R_ SLIP when the rear wheels slip and unsets the rear wheel slip flag R_ SLIP when the rear wheels stop slipping.). This references is relevant because the invention is analogous and involves quickly imparting target torque while reducing heat generation in a motor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE J PATRICK whose telephone number is (571)272-8389.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.J.P./Examiner, Art Unit 3662  



/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662